Bigelow, C. J.
To say that the evidence offered in support of this indictment would not warrant a conviction, would be equivalent to a declaration that a person could not be found *551guilty of an offence such as is charged against the defendant on circumstantial evidence only. But in criminal as well as in civil cases a verdict may well be founded on circumstances alone, provided the evidence of them excludes every other reasonable hypothesis but that of the guilt of the party charged. The facts proved at the trial of this case were of a nature to lead the minds of the jury to such a conclusion. The evidence was plenary, that the house was fitted up and prepared for the sale of intoxicating liquors to be drank on the premises, and although there was no direct proof of sales of liquor, the circumstances under which persons resorted thither during the period of time alleged in the indictment, and their condition and conduct when there, and immediately after leaving, admit of no reasonable doubt that liquor was sold to and consumed by them on the premises. Exceptions overruled.